The plaintiff in error, electing to be tried without a jury, was convicted in the Passaic County Court of Special Sessions. The indictment charged her with having willfully, *Page 530 
maliciously and without lawful justification used an instrument on Mrs. Genesta Wild, a woman then pregnant with child, with intent to procure a miscarriage, in violation of our statute,R.S. 2:105-1.
The only point made on this appeal on which we are asked to reverse the conviction is that the verdict found by the judge was against the weight of the evidence. The argument rests solely on the proposition that the state had not proved that Mrs. Wild was in fact pregnant. The state produced proof of physical conditions, reactions and functional disturbances which, as a matter of common knowledge, denote probable pregnancy, the same symptoms indeed which this complaining witness testified she experienced prior to the time her other children were born. Such testimony was sufficient proof to justify the court in concluding that the pregnancy of this woman was established. Compare State
v. Loomis, 90 N.J.L. 216.
There is no merit whatever in the argument of the plaintiff in error and the judgment is affirmed. *Page 531